Citation Nr: 1123343	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disorder manifested by left-sided pain.

4.  Entitlement to service connection for a disorder manifested by lack of mobility and stamina.

5.  Entitlement to an initial compensable evaluation for a right testicle disability with painful intercourse.

6.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) with Barrett's esophagitis.




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and an initial noncompensable disability rating for a right testicle disability with painful intercourse, and denied service connection for hip and low back disorders, and disorders manifested by left-sided pain and lack of mobility and stamina.  The Veteran perfected an appeal as to these matters.  A December 2009 rating decision of the VA RO in Nashville, Tennessee, granted service connection and an initial noncompensable disability evaluation for GERD with Barrett's esophagitis.  Jurisdiction of the Veteran's case is currently with the VA RO in Nashville.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hip and back disorders, and disorders manifested by left-sided pain and lack of stamina and mobility that he attributes to a left ankle injury in service.  The Board notes that, in the December 2009 rating decision, the RO granted service connection for status post fracture with degenerative arthritis of the left ankle.

In a January 2008 written statement, the Veteran said that, in July 1975, a heavy (gin or telephone) pole fell on him.  He said that it hit his hip, bounced off his left knee, and hit his left foot and ankle.  The Veteran indicated that he was treated at Fort Campbell Army Hospital in Kentucky where he was x-rayed and placed in a cast from his hip to his toes.  Several months later he said he broke a left ankle bone and was put back in a cast.  He attributes his hip and back disorders and disorders manifested by left-sided pain and lack of mobility and stamina to the incident(s).  

Further, in a March 2010 statement, the Veteran attributed his left-sided pain to misalignment and a limp associated with his broken left ankle.  Also in March 2010, he asserted that military clinicians failed to properly diagnose and treat his GERD and Barrett's esophagitis that caused years of acid burning that caused blood to leech through his esophagus.  He notes that in 2002 he was diagnosed with iron deficiency anemia (a June 2002 private medical record indicates that the Veteran had iron deficiency anemia).  Thus, he believes that this led to his claimed disorder manifested by lack of mobility and stamina.

In January 2008 signed statements, the Veteran's wife said that he complained of left hip pain when they married in May 1977 and his sister said that, after his injury, he recuperated at home in a left leg cast that extended from his foot to his hip.  His sister said that he complained of left hip and leg pain and limped. 

Private medical records note complaints of back pain in April 2000.  In May 2006, the Veteran complained of left hip and back pain related to a 1975 injury and, in January 2008, it was noted that he had a hip injury in 1975.

The Board notes that the Veteran's service treatment records are not currently associated with the claims file.  In response to the RO's December 2007 request, the National Personnel Records Center (NPRC) provided an envelope of poor quality copies of records reproduced from microfiche that included a 1974 examination report, and administrative records, but not clinical ones.  In its February 2010 statement of the case, the RO said that the Veterna's original service treatment records were "unavailable for review", although it is unclear on what this conclusion was based.  There is no account of additional efforts, if any, that were made to obtain the Veteran's service treatment records and no formal memorandum regarding their unavailability.  The Board believes that further efforts must be made to obtain the Veteran's service treatment records, including records regarding his treatment at the Fort Campbell Army Hospital, if any.

The Veteran provided some clinical records that indicate he was seen on July 30, 1975 and reported that a telephone pole fell on his left ankle.  Also among his records are August and September 1975 profile records that limited his duty due to a left leg/ankle injury and an October 1975 clinical record indicating that he twisted his left ankle after the July 1975 crush injury.  A June 1982 clinical record notes a complaint of back pain.  

The Veteran appears to suggest that his hip, low back, left-sided pain, and low stamina and mobility disorders are due to his service-connected left ankle injury or GERD.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the service treatment records reflecting treatment for left ankle injury and report of back pain, and the Veteran's reports of left hip, low back, left sided pain since service documented in medical records, the Board has determined that he should undergo a VA examination to determine the nature and etiology of his headache disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2

The Veteran also seeks a compensable rating for his right testicular disability that he maintains causes extremely painful intercourse.  In her January 2008 statement, his wife said that his retracted right testicle can get caught between their bodies during intercourse that caused the Veteran pain.  Because there is no specific diagnostic code listed in the rating schedule for such disability, the noncompensable rating was assigned by analogy to 38 C.F.R. § 4.115(b), Diagnostic Code 7599-7523 (2010) (for complete atrophy of testis).  However, the RO did not consider the possible applicability of special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350, although the Veteran did not submit a claim for that benefit.  But see 38 C.F.R. § 4.115(b), Footnote 1.  As the Veteran describes painful intercourse, it is not entirely clear if SMC benefits are applicable, but further consideration is warranted.

When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2010).  Here, while the anatomical localization of the retracted testicle is closely analogous to the disability existing with testis atrophy, neither function affected nor symptomatology of the Veteran's disability is analogous to those associated with testis atrophy.  Specifically, while testis atrophy implies size reduction (or absence) of testicle, the Veteran's symptoms consist of testicle retraction, apparently, with associated complaints of pain. 

The Veteran has not been examined by (or on behalf of) VA in conjunction with the instant claim.  Service connection was awarded on the basis of a review of service treatment records private by the Veteran reflecting treatment for epididymitis and a vasectomy in 1982 and private medical records referable to a retracted right testicle that he attributed to an injury in service.  Thus, it appears that the current rating is based on findings reported by a private provider.  Those findings are insufficient to consider rating the Veteran's right testicular disability under all potentially applicable (analogous) codes.  Thus, the Board believes the Veteran should be afforded a VA examination to determine the current severity of his right testicular disability prior to appellate consideration of his claim.

Also, it bears mentioning that, while the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Under these circumstances, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to an initial compensable rating for right testicular disability with painful intercourse, on extra-schedular under 38 C.F.R. § 3.321(b) (2010).

Finally, the record reflects that, in the December 2009 rating decision, the RO granted service connection for GERD and Barrett's esophagitis and assigned an initial noncompensable disability rating, effective August 25, 2009.  The Veteran was notified of the RO's action and his appellate rights in a letter dated the same month.  In March 2010, the Veteran submitted a timely notice of disagreement regarding the initial disability evaluation assigned for his service-connected GERD (notwithstanding the RO's April 2011 letter requesting clarification of the issue(s) he was appealing).  However, the record does not reflect that the RO issued a statement of the case on this issue.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other appropriate state and federal agency and request: (a) the Veteran's service treatment records, to include all records of his treatment for a left ankle injury in July 1975; and (b) a search for morning reports regarding treatment for a left ankle injury at Fort Campbell Army Hospital in Kentucky, from July 30, 1975 to September 30, 1975.  Also, contact the Fort Campbell Army Hospital, directly and in writing, and request all records regarding the Veteran's treatment for a left ankle injury on July 30-31, 1975.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran notified in writing of the formal finding of their unavailability.

2. After the above development has been accomplished, schedule the Veteran for an orthopedic VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed hip and low back disorders, and disorders manifested by left-sided pain and lack of mobility and stamina.  All necessary tests and studies should be performed and all findings must be reported in detail. The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should provide an opinion as to the following:

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a hip disorder, low back disorder, or disorders manifested by left-sided pain or lack of mobility and stamina, that had its clinical onset during his active military service?

b. Is a hip or low back disorder, or disorder manifested by left-sided pain, or lack of mobility and stamina, at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected status post fracture of the left ankle with degenerative arthritis or to his service-connected GERD with Barrett's esophagitis?

c. If not, has a hip or low back disorder, or disorder manifested by left-sided pain or lack of mobility and stamina at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent and measurable increase in severity due to the Veteran's status post fracture of the left ankle with degenerative arthritis or GERD with Barrett's esophagitis?

d. A complete detailed rationale is requested for each opinion that is rendered.

3. Schedule the Veteran for an appropriate VA genitourinary examination to determine the current severity and all manifestations of his service-connected right testicular disability with painful intercourse.  The Veteran's claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.

The examiner should note if the right testicle is atrophied, and whether it causes any impairment of function (if so, the functional impairment must be described in detail).  A rationale should be provided for all opinions proffered.

4. The RO/AMC should issue a statement of the case regarding the issue of an initial compensable rating for GERD and Barrett's esophagitis.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.  If, and only if, the Veteran timely perfects an appeal, should this claim be returned to the Board.

5. After completion of the above, review the expanded record and determine if service connection is warranted for hip and low back disorders, and disorders manifested by left-sided pain and lack of mobility and stamina, and if an initial compensable rating is warranted for the right testicular disability.  If, after readjudication, the Veteran fails to meet the schedular criteria for a compensable evaluation for his right testicular disability, submit the claim for a compensable rating to the Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 3.321(b).  Consideration should also be given to the applicability of SMC under 38 C.F.R. § 3.350.  If the benefits are not granted, the Veteran (and his representative, if any) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


